Exhibit 10(e)

AMENDMENT 2008-1 TO THE FIRST UNION CORPORATION

BENEFIT RESTORATION PLAN

(As Amended and Restated April 20, 1999)

WHEREAS, First Union Corporation (“First Union”) established the First Union
Corporation Benefit Restoration Plan (the “Plan”) for the benefit of certain of
its employees, effective as of December 31, 1993;

WHEREAS, by and through merger, Wachovia Corporation (the “Company”) is the
successor in interest to First Union and currently maintains the Plan;

WHEREAS, the Plan has been amended since its original effective date;

WHEREAS, the Company adopted, effective as of December 31, 2008, an amended and
restated version of the Plan (the “Restated Plan”) that applies solely to
amounts deferred under the Plan on or after January 1, 2005, as determined under
Section 409A of the Internal Revenue Code of 1986, as amended, and Treasury
Regulations thereunder (“Section 409A”);

WHEREAS, the Company now wishes to amend the Plan to clarify that the Plan
applies solely to amounts deferred under the Plan prior to January 1, 2005 (as
determined under Section 409A), as well make certain other clarifications and
changes to the Plan;

WHEREAS, pursuant to subsection 8.2 of the Plan, the Company may amend the Plan
at any time and for any reason by action of its Board of Directors.

NOW, THEREFORE, BE IT RESOLVED, that effective as of December 31, 2008,
subsection 1.3 of the Plan is amended in its entirety to read as follows:

“1.3          Application of the Plan. The terms of this Plan, as amended, are
applicable only to eligible Employees who are in the active employ of the
Company or a participating Affiliate on or after December 31, 1993 and only with
respect to amounts deferred under the Plan prior to January 1, 2005.”

NOW, THEREFORE, BE IT FURTHER RESOLVED, that effective as of December 31, 2008,
subsection 2.16 of the Plan is amended to delete the phrase “the most recent
Pension Benefit Guarantee Corporation discount rate in effect for the Company’s
Pension Plan” and substitute in its place the following phrase:

“the ‘applicable interest rate’ required by Section 417(e)(3) of the Code under
the Company’s Pension Plan.”

NOW, THEREFORE, BE IT FURTHER RESOLVED, that effective as of December 31, 2008,
subsection 2.30 of the Plan is amended in its entirety to read as follows:

“2.30        “Accrued Benefit” means the portion of the Participant’s Accrued
Benefit under the Pension Plan attributable to service and compensation credited
for periods prior to January 1, 2005, determined



--------------------------------------------------------------------------------

on the assumption that the Participant had a Termination of Employment on
December 31, 2007 (or in the case of a Participant who terminated employment on
account of Disability, that the participant had a Disability Retirement Date of
December 31, 2007). For purposes of this definition, the terms “Accrued
Benefit”, “Termination of Employment” and “Disability Retirement Date” shall
have the same meaning as assigned to those terms under the Pension Plan, subject
to the modifications described herein.”

NOW, THEREFORE, BE IT FURTHER RESOLVED, that effective as of December 31, 2008,
subsection 4.4(c) of the Plan is amended in its entirety to read in the same
manner as it read when the Plan was amended and restated as of April 20, 1999.
Any amendments to such subsection that were adopted after the April 20, 1999
amendment and restatement of the Plan, and before the date of this Amendment
2008-1, apply solely to benefits payable under the Restated Plan.

NOW, THEREFORE, BE IT FURTHER RESOLVED, that effective as of December 31, 2008,
the third paragraph or subsection 4.5 of the Plan is amended to delete the
phrase “the most recent Pension Benefit Guaranty Corporation discount rate in
effect for the Company’s qualified pension plan” and substitute in its place the
following phrase:

“the ‘applicable interest rate’ required by Section 417(e)(3) of the Code under
the Company’s Pension Plan.”

NOW, THEREFORE, BE IT FURTHER RESOLVED, that effective as of December 31, 2008,
subsections 7.1 and 7.2 are replaced in their entirety with the following new
subsections, and the remainder of Section VII is renumbered accordingly:

“7.1          Administration. The Plan shall be administered by a committee (the
“Administrative Committee”) of two (2) or more members as designated from time
to time by the Board (or a committee thereof). The Administrative Committee
shall have full and complete authority to (i) administer the Plan; (ii) select
the eligible employees who are to participate in the Plan; (iii) appoint
additional members of the Administrative Committee; and (iv) delegate authority
to perform particular functions with respect to the Plan, including, without
limitation, functions involving the exercise of discretion, to any agent
(including any officer or employee of the Company) or to any subcommittee or
member of the Administrative Committee, provided that such delegation shall be
subject to revocation at any time at the discretion of the Administrative
Committee.

7.2          Authority. The interpretation and construction of any provision of
the Plan and the adoption of rules and regulations for plan administration shall
be made by the Administrative Committee. Decisions of the Administrative
Committee shall be final and binding on all parties who have an interest in the
Plan, including (without

 

2



--------------------------------------------------------------------------------

limitation) all decisions relating to an individual’s eligibility for
participation in the Plan, his or her entitlement to benefits hereunder and the
amount of any such benefit entitlement. Prior to paying a benefit under the
Plan, the Administrative Committee may require the Participant, former
Participant or Beneficiary to provide such information or material as the
Administrative Committee, in its sole discretion, shall deem necessary to make
any determination it may be required to make under the Plan. The Administrative
Committee may withhold payment of a benefit under the Plan until it receives all
such information and material and is reasonably satisfied of its correctness and
genuineness.

7.3          Rules of Administration. The Administrative Committee shall adopt
such rules for administration of the Plan as it considers desirable, provided
they do not conflict with the Plan, and may construe the Plan, correct defects,
make factual decisions and determinations, supply omissions and reconcile
inconsistencies to the extent necessary to effectuate the Plan and, except as
provided in Section 7.4, such action (including factual decisions and
determinations) shall be binding and conclusive. The determinations of the
Administrative Committee shall be subject to review only for abuse of
discretion.

7.4          Claims Procedures.

 

  (a) Benefits under this Plan will be paid only if the Administrative Committee
decides in its discretion that the applicant is entitled to them. All claims for
benefits under the Plan shall be submitted to the Administrative Committee,
which shall have the initial responsibility for determining the eligibility of
any Participant or beneficiary for benefits. Applications for benefits shall be
submitted within two years of the later of (i) the date on which payment of
benefits under the Plan was made, or (ii) the date on which the action
complained or grieved of occurred. The Administrative Committee may adopt forms
for the submission of claim for benefits in which case all claims for benefits
shall be filed on such forms. The term “Administrative Committee” as used in
this Section shall refer to any committee or organization, if any, that has been
delegated the authority described herein by the Administrative Committee.

 

  (b)

Any claims for benefits shall be made in writing and shall set forth the facts
which such Participant or beneficiary believes to be sufficient to entitle him
to the benefit claimed. Each such claim must be supported by such

 

3



--------------------------------------------------------------------------------

 

information and data as the Administrative Committee deems relevant and
appropriate. Evidence of age, marital status (and, in the appropriate instances,
health, death or Disability), and location of residence shall be required of all
claims for benefits.

 

  (c) If a claim for benefits is denied in whole or in part, the Administrative
Committee shall give the claimant written notice of the decision within ninety
(90) days of the date the claim was submitted. Such written notice shall set
forth in a manner calculated to be understood by the claimant (i) the specific
reason or reasons for the denial; (ii) specific references to pertinent Plan
provisions on which the denial is based; (iii) a description of any additional
material or information necessary for the claimant to perfect the claim, along
with an explanation of why such material or information is necessary; and
(iv) appropriate information about the steps to be taken if the claimant wishes
to submit the claim for review of the denial.

 

  (d) The ninety-day period for review of a claim for benefits may be extended
for an additional ninety (90) days by a written notice to the claimant setting
forth the reason for the extension, which notice shall be furnished to the
claimant before the end of the original ninety (90) day period.

 

  (e) If a claim for benefits is denied in whole or in part, the claimant or his
duly authorized representative, at the claimant’s sole expense, may appeal the
denial to the Administrative Committee within sixty (60) days of receipt of the
denial. In pursuing his appeal, the claimant or his duly authorized
representative:

(i)          may request in writing that the Administrative Committee review the
denial;

(ii)         may review pertinent documents; and

(iii)        may submit issues and comments in writing.

 

  (f)

The decision on review shall be made within sixty (60) days of receipt of the
request for review, unless special circumstances require an extension of time
for processing, in which case a decision shall be rendered as soon as possible,
but not later than one-hundred twenty (120) days after receipt of the request
for review. If such an extension

 

4



--------------------------------------------------------------------------------

 

of time is required, written notice of the extension shall be furnished to the
claimant before the end of the original sixty-day period. The decision on review
shall be made in writing, shall be written in a manner calculated to be
understood by the claimant, and in the event of an adverse decision on review
shall give the specific reason or reasons for the denial, shall include specific
references to the provision of the plan on which any claim denial is based, and
shall inform the claimant that access will be afforded to all documents
pertinent to the claim for benefits. No action at law or in equity to recover
benefits under the Plan shall be commenced later than one year from the date a
decision on review is furnished to the claimant.

 

  (g) All power and authority granted to the Administrative Committee as a Plan
Administrator for purposes of this provision and all purposes under the Plan may
be delegated by the Administrative Committee to any person, committee, or entity
pursuant to a specific or general delegation.”

NOW, THEREFORE, BE IT FURTHER RESOLVED, that effective as of December 31, 2008,
Section IX is amended to add the following new subsection 9.4:

“9.4          Successors and Assigns. The obligation of the Employer to make the
payments required hereunder shall be binding upon the successors and assigns of
the Employer, whether by merger, consolidation, acquisition or other
reorganization.”

NOW, THEREFORE, BE IT FURTHER RESOLVED, that effective as of December 31, 2008,
Schedule B of the Plan is deleted in its entirety and shall apply solely to
benefits payable under the Restated Plan.

IN WITNESS WHEREOF, Wachovia Corporation has caused this Amendment 2008-1 to the
Plan to be executed on its behalf by a duly authorized officer on this 19th day
of December, 2008.

 

WACHOVIA CORPORATION By:     /s/ Charles D. Loring                             
Title:           Senior Vice President                      

 

5